UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported)October 29, 2007 White River Capital, Inc. (Exact name of registrant as specified in its charter) Indiana 001-33257 35-1908796 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1445 Brookville Way, Suite I, Indianapolis, Indiana 46239 (Address of principal executive offices) (Zip Code) (317) 806-2166 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition.* On October 29, 2007, White River Capital, Inc. issued a press release announcing its results of operations and financial condition for the quarter ended September 30, 2007.A copy of the press release is furnished as Exhibit 99 and incorporated by reference in this Item. Item 9.01Financial Statements and Exhibits.* (d)Exhibits. The following exhibit is being furnished with this Current Report on Form 8-K. Exhibit No. Description 99 Press Release dated October 29, 2007. *The information furnished under Item 2.02 and 9.01 of this Current Report on Form 8-K, including the exhibit, shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities under that Section, nor shall it be deemed incorporated by reference in any registration statement or other filings of White River Capital, Inc. under the Securities Act of 1933, as amended, except as shall be set forth by specific reference in such filing. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereto duly authorized. Date:October 31, 2007 White River Capital, Inc. By: /s/Martin J. Szumski Name: Martin J. Szumski Title: Chief Financial Officer
